Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Statement of Reasons for Allowance
Claims 22-26, 29-36, 38-44 are allowed because the prior art fail to teach a tethered temperature sensor for use within a vehicle track, the sensor comprising:
one or more sensors for measuring temperature located in a high strain and high temperature region of the vehicle track;
circuitry configured to control and/or monitor the one or more sensors and located in a low strain and low temperature region of the vehicle track;
a housing to contain the circuitry;
an encapsulating material that fills an interior of the housing; and
a conductive tether embedded within the rubber track and configured to connect to the one or more sensors, the conductive tether is configured to operate as an antenna; and
the conductive tether is comprised of a flexible conductive material and provides at least 300 percent elongation, in combination with the remaining limitations of claims 23-26, 29-36, 38-44.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253.  The examiner can normally be reached on Mon - Fri 8AM-4:30PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        March 01, 2022